PER CURIAM.
Angela Maria Dozier appeals the district court’s dismissal of her complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that the appeal is frivolous. Accordingly, we affirm on the reasoning of the district court. See Dozier v. Franklin County Gov’t, No. CA-04-847-5-FL (E.D.N.C. Feb. 1, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the *488decisional process. The motion to appoint counsel is denied.

AFFIRMED